OPINION
HENRY, Chief Justice.
Respondents Dreger and Konvalinka, two waitresses employed by petitioner Kentucky Rib-Eye, brought this action for slander per se, alleging injury to their occupational reputation. According to the complaint, respondent Moore, who managed the restaurant, stated in the presence of customers:
You all are no longer employed here because of giving bad service. I had to pay for three meals for you [Dreger] and three meals for you [Konvalinka] because of the bad service you all gave.
The trial court granted petitioners’ motion to dismiss for failure to state a claim under Tenn.R.Civ.P. 12.02(6). The Court of Appeals reversed and remanded for trial, ruling that a jury question had been raised. We granted certiorari to consider whether the statement is actionable under the circumstances. Upon consideration, we hold that it is not.
FONES, COOPER, BROCK and HARBI-SON, JJ., concur.